Title: To George Washington from Benjamin Hawkins, 10 February 1792
From: Hawkins, Benjamin
To: Washington, George



Sir,
Senate Chamber [Philadelphia] 10 Feby 1792

Prompted by the free and candid manner you expressed yourself on political affairs to me some days past, I shall without reserve, communicate to you the reasons which enduced me yesterday to vote for striking out the second section in the bill which I enclose to you. That I may be understood throughout I must take a retrospect on indian affairs for some years back. During the war we acknowledged the Indians as brothers, told them of our difficulties, and embarrassments arising from our contest with Great Britain, assured them of our disposition tho’ unable to furnish them such comforts as they had been accustomed to receive, urged them to be patient, and declared that when success crowned our efforts, they should be partakers of our good fortune: They were then acknowledged to be possessors of the soil on which they lived.

At the close of the war, being anxiously desirous of paying to our officers and soldiers, as much of their well earned dues, as was apparently within the view of the government we seem to have forgotten altogether the rights of the Indians. They were treated as tenants at will, we seized on their lands, and made a division of the same as possessing allodial right, alloted certain portions to the indians for hunting ground, and did not even think of offering them compensation for any claims they might pretend to have to those reserved for other purposes of the government. This doctrine it might be expected would be disliked by the independent Tribe⟨s⟩. It was so, and was complained of by them. (It is the source of their hostility.) However, we persevered in this doctrine, till the Treaty at Fort Harmar in 1788. At that period the government pursued different measures. The boundaries were recognised and established by a principle of purchase. Some of the now hostile Indians complained of the conduct of their brethern in ceding their lands these complaints reached the government, and Governor St Clair, was ordered to remedy the defects, in some future treaty. But they would not attend to his invitation and assigned as a reason that he only wanted a relinquishment of their claims to their lands, and that they were unwilling to part with them. It was natural to expect that as from our conduct they conceived themselves deprived of what they deemed most precious, that they would be in a state of hostility against us, and the more so, as the British in Canada were ready enough to misrepresent all our conduct, to furnish them with military stores, and for some purposes arising from State or commercial jealousy, to encourage them.
I read at the last session of Congress the painful detail of Harmars expedition, and the measures proposed by the Secretary at War, to retrieve the honor of our military reputation and to restore peace. I acquiesced in the measures proposed, not because I thought them right, but because I was told that you approved of them and that they would give efficacy to some pacific plans, you had in contemplation. General Knox told the committee of the Senate, that the President had it in view to bring about a peace by other means than coercive—General Schuyler and some others declared they would converse freely with you and could point out how peace could be obtained without the further effusion of blood. Since this, I know of no efforts made by

the executive to enduce the indians to come to an accommodation previously to the last defeat, except that of Gamelin which was a feeble one, that of Proctors the Cornplanter and one other, which failed from unforeseen difficulties. I thought and still think the means of communicating with them are abundant, at Vincents at Kiskaskia and even in Canada, There are French, the favourites of these people, and friendly to us—while we contemplate the going into their country, we may bid adieu to peace, their attachment to their native soil is such that they will part with it but with their lives. The Miami may be convenient to us, but ruin to them, to part with it, they may be circumscribed for aught I know with the western Indians and Canada, as the six nations are by their neighbours, and have no place of their own to retreat to.
I shall make no remark on the defeat of the 4th of november. You are a military Judge. I will only offer as my opinion that the indians did not nor cannot exceed twelve hundred effective warriors. As soon as the military arrangements were before the Senate, I determined to examine more accurately than formerly what was proper for me to do. I applied to the Secretary at War for information on two points, first whether the plan sent in was the result of your opinion, or of that of the war office. and secondly whether if it was committed, and the committee applied for your opinion, it was likely you would give it. I understood his reply to the first to be that it was the result of his reflections submited to you and by you to Congress. And as to the second he thought you would not like to give an Opinion. I then determined to exercise my own. I have a great respect for the War officer, but he appears to me to be anxiously desirous of having a considerable standing military force, all his views in my estimation tend to that end. He is not alone in that opinion—we have some in the Senate, who say that such an establishment are necessary, nay more indespensable to the preservation of liberty. To a disposition of this sort, I attribute the feeble efforts made to purchase a peace, Those at the head of affairs to the Westward were for war, all who are dependent on the department are for war, this is their harvest and the indians are to this moment wholly unacquainted with the real disposition of our government.

From the best view of our situation to my understanding, I am for compleating the present establishment, adding the cavalry mentioned in the bill, and making adequate provision for such effective militia, as may be called out, and enabling the Executive to employ such indians as are friendly to us, and willing to aid us. The present establishment and cavalry, brought all of them for the occasion to a point aided by suitable militia, and the friendly indians under an officer of activity will accomplish every wish I have on the subject which I confess are not many, I am for peace, I am for the establishment of posts, not in their country but our own. As long as we attempt to go into their country or to remain thus, we shall be at war. Our Finances are unequal to the expensive establishments contemplated by some, we can with the force mentioned gain by Victory, or purchase a peace, We should be to blaim to run any further risk, of being insulted by the British, If they will not give up the posts They will not quietly suffer an establishment in the neighbourhood of them, We are unable to take them, and it is, thus circumstanced, better for us to be passive for the present.
I beg you to be persuaded sir, that altho I write thus freely to you, it is to you only, That I hold it unbecoming in myself to write or speak, any thing that may lessen the respect, due to the government and every officer of it. I have the honor to be, most respectfully, sir, your obedient humble servt

Benjamin Hawkins

